   Case 2:18-cv-00061-MHT-CSC Document 97 Filed 05/13/21 Page 1 of 2


  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


RODNEY ALVERSON,                  )
                                  )
     Plaintiff,                   )
                                  )         CIVIL ACTION NO.
     v.                           )           2:18cv61-MHT
                                  )               (WO)
LORENZO MILLS, in his             )
individual and official           )
capacity, at al.,                 )
                                  )
     Defendants.                  )

                              JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1)      The    United       States      Magistrate        Judge’s

recommendation (Doc. 87) is adopted.

    (2) Defendants’ motion for summary judgment (Doc.

34, Doc. 78, & Doc. 85) is granted.

    (3) Judgment is entered in favor of defendants and

against plaintiff, with plaintiff taking nothing by his

complaint.

    It is further ORDERED that costs are taxed against

plaintiff, for which execution may issue.
   Case 2:18-cv-00061-MHT-CSC Document 97 Filed 05/13/21 Page 2 of 2


    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket    as   a   final     judgment

pursuant   to   Rule   58   of    the   Federal     Rules    of   Civil

Procedure.

    This case is closed.

    DONE, this the 13th day of May, 2021.


                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
